 



EXHIBIT 10.26
 
AMENDMENT NO. 2 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment Agreement”) is made
and entered into as of December 31, 2007 by and among COGDELL SPENCER LP, a
Delaware limited partnership (“Borrower”), COGDELL SPENCER INC., a Maryland
corporation (“CSI”), EACH SUBSIDIARY OF THE BORROWER PARTY TO THE GUARANTY
(together with CSI, collectively, the “Guarantors” and individually, each a
“Guarantor”), EACH LENDER SIGNATORY HERETO (collectively, the “Lenders” and
individually, each a “Lender”), and BANK OF AMERICA, N.A., as the administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer.
 
WITNESSETH:
 
WHEREAS, the Administrative Agent, the Lenders party thereto, the Borrower and
CSI have entered into that certain Credit Agreement dated as of November 1, 2005
(as amended by that certain Amendment No. 1 to Credit Agreement and Waiver dated
as of August 23, 2006, and as hereby and from time to time amended, restated,
amended and restated, extended, supplemented, modified or replaced, the “Credit
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), pursuant to
which the Lenders have agreed to make and have made available to the Borrower a
revolving credit facility in a maximum aggregate principal amount of
$130,000,000 (subject to increase pursuant to Section 2.14 of the Credit
Agreement); and
 
WHEREAS, each of the Guarantors has entered into the Facility Guaranty pursuant
to which it has guaranteed the payment and performance of the obligations of the
Borrower under the Credit Agreement and the other Loan Documents; and
 
WHEREAS, the Borrower has requested that a certain financial covenant in
Section 7.12 of the Credit Agreement be amended, in the manner set forth herein,
and the Administrative Agent and the Lenders, subject to the terms and
conditions contained herein, are willing to effect such amendment on the terms
and conditions contained in this Amendment Agreement;
 
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.  Amendment to Credit Agreement.  Subject to the terms and conditions set
forth herein, Section 7.12(c) of the Credit Agreement is hereby amended to
restate such subsection in its entirety to read as follows:
 
“(c) Consolidated Secured Indebtedness to Consolidated Total Asset Value
Ratio.  Maintain at all times a ratio of Consolidated Secured Indebtedness to
Consolidated Total Asset Value not more than (i) 0.50:1.0 from the Closing Date
through and including June 30, 2007, (ii) 0.40:1.0 from July 1, 2007 through and
including September 30, 2007, (iii) 0.50:1.0 from October 1, 2007 through and
including December 31, 2007, and (iv) 0.40:1.0 from January 1, 2008 and
continuing thereafter. This ratio will be calculated at the end of each
reporting period for which this Agreement requires delivery of financial
statements, using the results of the four consecutive fiscal quarter period of
CSI ending with that reporting period.”
 
2.  Consent of the Guarantors.  Each Guarantor hereby consents, acknowledges and
agrees to the amendment set forth herein, and hereby confirms, reaffirms and
ratifies in all respects the Facility Guaranty to which such Guarantor is a
party (including without limitation the continuation of such Guarantor’s payment
and performance obligations thereunder upon and after the effectiveness of this
Amendment Agreement and the amendment contemplated hereby) and the
enforceability of such Facility Guaranty against such Guarantor in accordance
with its terms.





--------------------------------------------------------------------------------



 



3.  Full Force and Effect of Credit Agreement.  Except as hereby specifically
amended, modified, supplemented or waived, each party hereto hereby acknowledges
and agrees that the Credit Agreement and all of the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect according to their respective terms.
 
4.  Representations and Warranties.  In order to induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
 
(a) The representations and warranties of the Borrower and each Loan Party
contained in contained in Article VI of the Credit Agreement or any other Loan
Document or in any document furnished at any time under or in connection with
the Credit Agreement or any other Loan Documents are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.01 of the Credit Agreement;
 
(b) The Persons appearing as Guarantors on the signature pages to this Amendment
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Material Subsidiaries or were
otherwise required to become Guarantors after the Closing Date, and each of such
Persons has become and remains a party to the applicable Facility Guaranty as a
Guarantor;
 
(c) This Amendment Agreement has been duly authorized, executed and delivered by
the Borrower and Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights
generally; and
 
(d) No Default or Event of Default exists either before or after giving effect
to this Amendment Agreement.
 
5.  Conditions to Effectiveness.  The effectiveness of this Amendment Agreement
and the amendment to the Credit Agreement provided herein are subject to the
satisfaction of the following conditions precedent:
 
(a) receipt by the Administrative Agent of counterparts of this Amendment
Agreement, duly executed by the Borrower, each Guarantor, the Administrative
Agent and the Lenders, sufficient in number for distribution to the parties
hereto;
 
(b) payment of (i) all reasonable out of pocket fees and expenses to date of
counsel to the Administrative Agent incurred in connection with the Credit
Agreement and the other Loan Documents and the execution and delivery of this
Amendment Agreement to the extent invoiced prior to the date hereof; (ii) an
upfront fee to each Lender, for the account of each such Lender, paid to the
Administrative Agent, equal to $50,000 multiplied by each such Lender’s
Applicable Percentage as of the date hereof; and (iii) any other fees separately
agreed to be paid in connection herewith; and
 
(c) such other documents, instruments, certificates, undertakings and further
assurances and other matters as reasonably requested by the Administrative
Agent.
 
Upon satisfaction of the conditions set forth in this Section 5, this Amendment
Agreement shall be effective as of the date hereof.
 
6.  Counterparts.  This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic format (including .pdf) shall be effective as delivery of a manually
executed original counterpart of this Amendment Agreement.


2



--------------------------------------------------------------------------------



 



7.  Entire Agreement.  This Amendment Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter. No promise, conditions, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and none of them has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing in
accordance with Section 11.01 of the Credit Agreement.
 
8.  Governing Law.  This Amendment Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York, and
shall be further subject to the provisions of Sections 11.14 and 11.15 of the
Credit Agreement.
 
9.  Enforceability.  Should any one or more of the provisions of this Amendment
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
10.  Successors and Assigns.  This Amendment Agreement shall be binding upon and
inure to the benefit of the Borrower, Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 11.06 of the Credit Agreement.
 
11.  Expenses.  Without limiting the provisions of Section 11.04 of the Credit
Agreement, the Borrower agree to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment Agreement.
 
[Signature pages follow.]


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the date first above written.
 
BORROWER:
 

    COGDELL SPENCER LP, as Borrower

 
By: CS Business Trust I, its General Partner
 

  By: 
/s/  
Frank C. Spencer


Name:     Frank C. Spencer

  Title:  President

 
GUARANTORS:
 
COGDELL SPENCER INC.
 

  By: 
/s/  
Frank C. Spencer


Name:     Frank C. Spencer

  Title:  Chief Executive Officer and President

 
CS BUSINESS TRUST I
 

  By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Secretary and Treasurer

 
CS BUSINESS TRUST II
 

  By: 
/s/  
Charles M. Handy


Name:     Charles M. Handy

  Title:  Secretary and Treasurer

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



 

  COGDELL SPENCER ADVISORS, LLC

 

  By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
AUGUSTA MEDICAL PARTNERS, LLC
 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
EAST JEFFERSON MEDICAL SPECIALTY BUILDING LIMITED PARTNERSHIP
 

  By:  Cogdell Spencer Advisors Management, LLC, its general partner     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



 

  CABARRUS POB, LLC

 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
COGDELL INVESTORS (BIRKDALE II), LLC
 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
COGDELL INVESTORS (MALLARD), LLC
 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



 

  COPPERFIELD MOB, LLC

 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
EAST ROCKY MOUNT KIDNEY CENTER ASSOCIATES, LLC
 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
FRANCISCAN DEVELOPMENT COMPANY, LLC
 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



 

  MEDICAL INVESTORS III, LLC

 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
200 ANDREWS, LLC
 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
VERDUGO MOB, LP
 

  By:  Verdugo Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



 

  WEST MEDICAL OFFICE I, LLC

 

  By:  Cogdell Spencer Advisors Management, LLC, its managing member     By: 
/s/  Charles M. Handy


Name:     Charles M. Handy

  Title:  Authorized Signatory

 
BANK OF AMERICA, N.A., as Administrative Agent
 

  By: 
/s/  Scott McClintock


Name:     Scott McClintock

  Title:  Senior Vice President

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 

  By: 
/s/  Scott McClintock


Name:     Scott McClintock

  Title:  Senior Vice President

 
CITICORP NORTH AMERICA, INC., as a Lender
 

  By: 
/s/  Michael Chlopak


Name:     Michael Chlopak

  Title:  Managing Director

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page





--------------------------------------------------------------------------------



 



 

  BRANCH BANKING AND TRUST COMPANY, as a Lender

 

  By: 
/s/  H. Wright Uzzell, Jr.


Name:     H. Wright Uzzell, Jr.

  Title:  Senior Vice President

 
 
Cogdell Spencer LP
Amendment No. 2 to Credit Agreement
Signature Page

